DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boffelli US 2006/0165539.
Boffelli discloses, regarding claim 1, a pump comprising: a rotary member 21 that rotates by drive force from a power source (via 3); a pump shaft 2 that rotates around an axis line by drive force of the rotary member 21; an impeller 1 provided on one end of the pump shaft 2; an electromagnetic clutch 20 that has a hub member 14a provided on the other end of the pump shaft 2 to rotate integrally with the pump shaft 2 and switches between a transmission state where the rotary member 21 and the hub member 14a are made to frictionally engage to transmit drive force of the rotary member to the pump shaft 2 and a cutoff state where frictional engagement of the rotary member 21 and the hub member 14a is released to cut off transmission of drive force from the rotary member to the pump shaft; and a flange member 14 provided on the hub member 14a to rotate integrally with the pump shaft 2, wherein the rotary member 21 has a first magnet retention portion retaining a first permanent magnet 60, the flange member 14 has a second magnet retention portion retaining a second permanent magnet 31, and the pump is configured such that when in the cutoff state, by magnetic attractive force between the first permanent magnet 60 and the second permanent Re claim 2, wherein the pump is configured such that while in the cutoff state, when drive force greater than or equal to predetermined drive force is transmitted to the flange member 14, magnetic coupling between the first permanent magnet 60 and the second permanent magnet 31 goes into a loss-of-synchronism state, so that the flange member 14 is rotated together at a rotational frequency lower than the rotational frequency of the rotary member 21 (this could clearly be the case; it must be emphasized that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990))).




Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746